DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-18) in the reply filed on 7/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation “the ditch having an inner wall positioned proximate a central region thereof, an outer wall positioned proximate the peripheral region…”  (line 7-9).  There is insufficient antecedent basis for this limitation in the claim as nowhere prior to “the peripheral regions” has “a “ peripheral region been recited.  For purposes of examination “the peripheral region” at line 8 will be interpreted as at least inclusive of “a peripheral region”.  
Claims 1 recites the limitation “forming a shaped in the planar blank to make a shaped blank having a peripheral region and central region" (line 13-14).  There is insufficient antecedent basis for this limitation in the claim.  At line 8 “a central region thereof, an outer wall positioned proximate the peripheral region” have already been recited, therefore it is indefinite as to if the intention is that this recitation of “a central region” and “a peripheral region” are intended to draw basis to the recitations of central region and peripheral region at line 8 or if they are independent and unique central and peripheral regions.  For purposes of examination “a peripheral region and central region" as recited at line 13-14 will be interpreted as at least inclusive of either such interpretation. 
The other dependent claims do not cure the defects of the claims from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 9,196,432; hereafter O’Keeffe) in view of Sonance “Painting Instructions” (from : https://www.sonance.com/assets/media/files/downloads/Sonance_Grille_Painting_Instructions_111047.pdf © 2008; hereafter Sonance), Vaughn (US 1,646,565; hereafter Vaughn), Iketani (JP 2001-353757; machine translation provided herein; hereafter Iketani), and Kitakata (JP 63151587; machine translation provided herein, hereafter Kitakata).
Claim 1: O’Keeffe teaches a method of making a multi-tone monolithic audio speaker cover (105), the audio speaker cover cooperating with a housing and an audio speaker mounted in the housing (See, for example, abstract, Fig 2A-2B, Fig 11, col 2 lines 64-col 3 line 12, col 8 lines 5-18, col 8 lines 50-58, and  col 9 lines 25-28) comprising,
Creating a hole pattern in a planar blank, the blank having a surface area that at least partially protects an audio speaker in cooperation with a housing that accommodates an audio speaker and the audio speaker cover and forming a shape in the blank to make a shaped blank having a peripheral region and a central region (See, for example, abstract, Fig 2A-2B, 4B, Fig 11, col 2 lines 64-col 3 line 12, col 8 lines 5-18, col 8 lines 50-58, and  col 9 lines 25-28),
O’Keeffe further teaches wherein decorative /logo/ instructional features of contrasting color can be produced on the surface of the speaker cover by painting (See, for example, Fig 2A-2B, Fig 11, col 8 lines 15-35 lines 50-58).  But O’Keeffe is silent as to the particulars of the painting such decorative features thereon.  Sonance teaches a method and instructions for painting speaker grilles and demonstrates it is well known and provides a predictable method to applying paint to speaker covers / grilles (See, pg 1).  Sonance teaches wherein an initial step of treating the grille surface by spraying on primer / bonder helps to prime the surface for the decorative paint which is subsequently applied (See, for example, pg 1 “painting the grilles” section).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated treating at least some of the surface of the shaped blank with a primary treatment / color (primer / bonder) to prepare a treated shaped blank followed by application of a secondary treatment / color (paint) as such a method is well known in the art to predictably apply paints to audio speaker covers with sufficient adherence and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference. O’Keeffe in view of Sonance are silent as to the particulars of the painting site specific decorative features on the speaker cover.  Vaughn teaches a method of making distinct contrasting decorative / informational multicolored coatings (See, for example, pg 1 lines 1-20).  Vaughn further teaches wherein such contrasting decorative / informational features are predictably formed by applying a first coating (such as background 16) over the surface of the article then shielding by applying a mask onto the coated article, and subsequently painting a different coating over the masked surface, followed by mask removal; and further repetition of superposed steps as well to generate further detail (See, for example, Fig 1-3, pg 1 lines 38- 73, pg 2 lines 12-31). Vaughn further teaches wherein such a method permits application of letters or characters with contrasting background formed rapidly, symmetrically, and uniformly for superior beauty and durability (See, for example, pg 1 lines 103-110, uniformity/ durability / beauty of unmasked surface indication that the protected area is not deteriorated).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated treating a first with a primary treatment / color to prepare a treated shaped blank, shielding an area of the treated shaped blank with a masking material that covers at least some portions of the treated shaped blank to define a protected area of the treated shaped blank that underlies a masking material and the protected area lies adjacent to an unprotected area of the treated shaped blank, applying a secondary treatment of color to the unprotected area, and removing the masking material without deteriorating the protected area to define a distinct boarder between the primary and secondary treatments or colors or tones; as such steps would predictably produce such desired contrasting decorative / informational multicolored coated features by painting with the benefit of being formed rapidly, symmetrically, and uniformly for superior beauty and durability; and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  
O’Keeffe in view of Sonance and Vaughn do not explicitly teach defining a ditch in a peripheral region of the planar blank, the ditch having an inner wall positioned proximate a central region thereof, an outer wall positioned proximate the peripheral region and a floor extending between the outer and inner walls so that an inner ditch edge is formed between the inner walls so that an inner ditch edge is formed between the inner wall and the floor, an outer ditch edge is formed between the outer wall and the floor, one of the inner and outer ditch edges being adapted to demarcate a boundary between primary and secondary areas of the shaped blank.   Iketani teaches a method of producing unitary bodies, further speaker covers / grills (See, for example, abstract, [0001], Figures).  Iketani further teaches wherein the aesthetics of the cover can be enhanced by providing differing surface finishes to central and proximate surface areas, and further wherein the incorporation of a groove at the boundary of such differently textured / structured / contrasting surfaces allows for improved parting / visual separation of these two different areas enhancing the perceived appearance (See, for example, abstract,  [0008], [0010], [0026-28]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided defining a ditch in a peripheral region of the planar blank for the speaker cover / grill, the ditch having an inner wall positioned proximate a central region thereof, an outer wall positioned proximate the peripheral region and a floor extending between the outer and inner walls so that an inner ditch edge is formed between the inner walls so that an inner ditch edge is formed between the inner wall and the floor, an outer ditch edge is formed between the outer wall and the floor, one of the inner and outer ditch edges being adapted to demarcate a boundary between primary and secondary areas of the shaped blank as such a feature is known within the speaker cover / grill art to predictably enhance the contrast / separation between contrasting surface effect surfaces and enhancing the appearance as a whole.  
The combination of O’Keeffe in view of Sonance and Vaughn and Iketani have demonstrated the desirability of various regions, including central and peripheral regions, of the speaker over to possess differing colors / textures / surface finishes; masking up to the parting line one of the contrasting surfaces; the application of a secondary treatment or color to the unprotected / unmasked areas by  painting / treating up to parting line; and that the use of a ditch located along such parting lines will predictably enhance the contrast / separation and further the overall appearance between primary and secondary treatment or colors / tones with distinction between such treatments further being visually pleasing.  But O’Keeffe in view of Sonance, Vaughn, and Iketani are silent with respect to the orientation / interaction between the mask and the ditch, therefore they do not explicitly teach the masking the peripheral / central region and the ditch by having the masking material extending to an inner ditch edge, an outer ditch edge, or at least a portion of the floor.  Kitakata teaches a method of selectively painting multi-toned articles by selectively masking partial areas and painting the exposed areas, further wherein parting lines comprise a groove (See, for example abstract, Figures).  Kitakata additionally teaches the ditch having an inner wall positioned proximate a central region thereof, an outer wall positioned proximate the peripheral region and a floor extending between the outer and inner walls so that an inner ditch edge is formed between the inner walls so that an inner ditch edge is formed between the inner wall and the floor, an outer ditch edge is formed between the outer wall and the floor, one of the inner and outer ditch edges being adapted to demarcate a boundary between areas of the shaped blank (See, for example, Figures).  Kitakata further teaches wherein conventional masking of unitary articles via manual application of masking tapes can be time consuming and leave the resulting painted surface of inferior quality and sharpness (See, for example, [0001]).  Kitakata solves this problem by forming a groove at the parting line boundary and using the groove to position and fit a paint masking jig reproducibly therein allowing for one touch masking reducing man-hours, allowing repeated use of the jigs for additional articles, and preventing painting defects resulting in improved quality (See, for example, [0001]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the masking the peripheral / central region and the ditch by having the masking material extending to an inner ditch edge, an outer ditch edge, or at least a portion of the floor as it would predictably allow for one touch masking reducing man-hours, allowing repeated use of the jigs for additional articles, and prevent painting defects resulting in improved quality.
Kitakata has taught wherein removal of the masking jig results in the prevention of painting defects (inclusive of blemishes) and improved quality (see, for example, [0001]).  Additionally / alternatively the teaching of Vaughn to that its method of producing contrasting painted colored features permits application of letters or characters with contrasting background formed rapidly, symmetrically, and uniformly for superior beauty and durability (See, for example, pg 1 lines 103-110) further teamed with the knowledge of one of ordinary skill in the art that blemishes / defects detract functionally / aesthetically / etc.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have conducted such methods of the process without deterioration / to achieve an outcome free of blemishes, as such non-defective articles would achieve the taught desired properties of rapidity, symmetry, uniformity, beauty and durability and as one of ordinary skill in the art would appreciate it would be more desirable to the consumer and marketable to the producer.  
With respect to the limitation of the method being practiced in a manufacturing environment in which multiple audio speaker covers are prepared in batch, and taking blanks from a batch of multiple planar blanks; the teachings of Kitakata accentuate the desire in the art to reduce man-hours of the masking process and repeated use of the jig, suggesting masking of similar subsequent articles with the same mask (see, for example, [0002]).  Such a teaching suggests that one of ordinary skill in the art would readily appreciate automation and mass production via such a process as it would provide economic benefits over only implementing the process a singular time.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated taking blanks from a batch of multiple planar blanks and practicing the method in a manufacturing environment in which multiple audio speaker covers are prepared in batch as the masking jig is designed for repeated use and the reduction of man -hours by one touch application, since the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, see In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), MPEP 2144.04 III, since a manufacturing environment would be a predictable environment in which to perform the process repeatably (as desired by the art) and efficiently (as desired by the art), and as the court held the claimed continuous operation would have been obvious in light of a singular process of the prior art. (In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963)).  
	Claims 2 and 3: Kitakata further teaches wherein the ditch walls (inner / outer) are perpendicular to the floor (See, for example, Fig 4 [0001]).  Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporates such a perpendicular shape to the groove since It is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B.
	Claims 4-6: Kitakata, further teaches wherein an edge of the mask is placed at the inner ditch edge, the outer ditch edge and along a part of the floor (See, for example, Fig 4, wherein the mask possesses multiple edges conforming to the inner, outer and along floor edges).  
Claims 7-9: Refer to the rejections of claim 1 above wherein the combination of the prior art have explicitly taught the groove inclusive of inner edge, outer edge, and floor are used as the boundary between the primary and secondary treatment areas whether the masking of the central portion to allow for painting of the peripheral portion occurs or alternatively the masking of the peripheral portion to selectively paint the central portion occurs.  
Claim 10: O’Keeffe further teaches wherein the blank is plastic, glass, metal,  or ceramic (See, for example, col 7 lines 63-65 and col 9 lines 20-25).
Claim 11: O’Keeffe further teaches wherein the multi-tone audio speaker cover includes a two-tone audio speaker cover (See, for example, Fig 2B, Fig 11, wherein the features are distinguishable from the background and applied by painting, thus at least two different colors / tones are present).  
Claim 12: O’Keeffe further teaches wherein the shaped blank includes a central region that is substantially planar or alternatively curved to provide increased mechanical stiffness when pressed or touched (such curvature would be assumed to be convex outward to achieve such mechanical properties, alternatively, for sake of argument, if concave outward, then the back side would possess a central convex portion which would additionally read on the claims as presented) (See, for example Fig 2A-B,, 4A-B, 11, col 7 line 63-col 8 line 2).  
Claim 13: O’Keeffe further teaches wherein the shaped blank includes a periphery that has a quadrilateral configuration (See, for example, Fig 2B, Fig 11).  
Claim 14: Sonance has taught application of a primary finishing material (such as primer / bonding agent) for the treating step (See, for example, pg 1 “painting the grilles” section). Additionally / alternatively Vaughn has taught multiple application of a number of different primary finishing materials (paints)  whether as background coating (16) or as an intermediate superimposed color coating prior to some subsequent “secondary” superimposed color layer (see, for example, pg 1 lines 25-35, and pg 2 lines 12-30). 
Claims 16-17:  O’Keeffe has taught the masking step involves covering a peripheral region and / or a central region of the shaped blank (see, for example, Fig 2B; wherein as background areas in contrast to the various painted features (225) (such as lettering, characters) reside at areas inclusive of the central region and peripheral region, during the masking process such areas would be masked otherwise they would not be distinguishable from the painted portions).  Iketani further teaches wherein the aesthetics of the cover can be enhanced by providing differing surface finishes to central and proximate surface areas, and further wherein the incorporation of a groove at the boundary of such differently textured / structured / contrasting surfaces allows for improved parting / visual separation of these two different areas enhancing the perceived appearance (See, for example, abstract,  [0008], [0010], [0026-28]).
Claim 18: In addition to the primary treatment being a primer / bonding agent) for the treating step (See, for example, Sonance pg 1 “painting the grilles” section); Vaughn has taught multiple application of a number of different paints whether as background coating (16) or as an intermediate superimposed color coating prior to some subsequent superimposed color layer (see, for example, pg 1 lines 25-35, and pg 2 lines 12-30) therefore the secondary treatment color could be selected as one of the subsequent applications that is lighter than the background.  Additionally / alternatively although no particular teaching as to the relationship between particular layer darkness is taught the intention of the contrast between background and subsequently applied shaped coated layers is for decorative purposes (See, for example, O’Keeffe Fig 2B, Fig 11, col 8 lines 15-35 lines 50-58, and Vaughn col pg 1 lines 25-35, and pg 2 lines 12-30), therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the primary treatment or color is darker than the secondary treatment or color since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431, and depending on the desired esthetics it would have been obvious to optimize the respective contrasting colors among patterned and other patterned areas and / or patterned and background colors. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe in view of Sonance, Vaughn, Iketani, and Kitakata as applied to claims 1 and 14 above, and further in view of Sugita et al (US 2004/0005471; hereafter Sugita).
Claims 14-15: O’Keeffe in view of Sonance, Vaughn and Iketani teach the method of claims 1 and / or 14 above, but do not explicitly teach wherein the treatment step calls for treating at least a part of one side of the shaped blank with a clear coat primary finishing material.  Sugita teaches a method of forming decorative facing members for electronic home appliances and devices (See, for example, [0002]).  Sugita teaches wherein application of clear coatings to the substrate can provide unexpectedly unique impressions due to its lustrous external appearance (See, for example, [0002]).  Sugita additionally teaches wherein either the clear coat can be applied directly to the facing member surface, or wherein an intervening under clear coat can be formed there between to improve adhesiveness and vividness of a color tone (see, for example, [0013]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a clear coat as primary treatment / color during the treating step as clear coatings have been demonstrated to provide unique lustrous external appearance to facing members and / or improved adhesiveness and vividness (when applied as a bonding agent) within the facing member art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712